The judgment of the court was pronounced by
Rost, J.
This purports ito' be an action instituted to á'nniíl a judgment ap-pointing the great-grandmother of a minor her tutrix, on the ground that women,except the mother' and grandmother, are excluded from the tutorship by art.-322 of the Civil Code.
There is no doubt of the exclusion. But as the judgment sought to be annulled was not introduced in evidence, the court below had nothing to act upon. It is not found in the record ; we know neither its contents nor its date, and"can make no order in relation' to it. We would reverse' the judgment and dismiss the petition, but for the possibility that the interests of the' minor might be pre“ judiced by such a course.
It is therefore ordered, that' the judgment in this case Be reversed, and the case remanded for further proceedings; the defendant and appellee paying the' costs of this appeal.